     Case 8:19-cv-02405-JLS-KES Document 1 Filed 12/12/19 Page 1 of 24 Page ID #:1



     James W. Vititoe, Esq. (csbn 75164)
 1      jim@vititoe.com
     Stephen L. Rishoff, Esq. (csbn 62526)
 2      steve@avaccidentattorneys.com
     Brittney M. Baca, Esq. (csbn 306987)
 3       brittney@avaccidentattorneys.com
     Vititoe Law Group
 4   5707 Corsa Avenue, 2nd Floor
     Westlake Village, CA 91362
 5   Telephone: 818-991-8900
     Facsimile: 818-991-6200
 6
 7   Attorneys for plaintiffs, Wu Xun and Ma Qiandi.
 8
 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11   Wu Xun and Ma Qiandi, individuals,   )     Case No.:
                                          )
12                                        )     COMPLAINT FOR DAMAGES
                  Plaintiff,              )
13                                        )
           v.                             )
14                                        )     DEMAND FOR TRIAL BY JURY
                                          )
15   Daimler AG and Mercedes Benz, USA )
     and Fletcher Jones Motor Cars, Inc., )
16                                        )
                  Defendants.             )
17                                        )
                                          )
18                                        )
                                          )
19                                        )
                                          )
20                                        )
                                          )
21                                        )
                                          )
22
23
24
25
26
27
28

                                   COMPLAINT FOR DAMAGES
     Case 8:19-cv-02405-JLS-KES Document 1 Filed 12/12/19 Page 2 of 24 Page ID #:2




 1                                       INTRODUCTION
 2         1.      Plaintiffs, Wu Xun and Ma Qiandi, by and through their Counsel of Record
 3   and pursuant to the Federal Rules of Civil Procedure, file this Complaint for Damages
 4   against the above named Defendants. This is a civil action arising out of serious,
 5   permanent, life scarring and post-crash personal injuries sustained by Plaintiff, Wu Xun,
 6   in Imperial County, California, on December 15, 2017, following a foreseeable automobile
 7   collision. Plaintiff, Wu Xun, brings this automotive, products liability, and personal injury
 8   action against Defendants and/or their related subsidiaries or affiliates as further described
 9   herein, for his injuries sustained, including but not limited to pain, suffering, permanent
10   disabilities and loss of enjoyment of life, loss of earnings and loss of earning capacity and
11   for punitive damages. Plaintiff, Ma Qiandi, wife of plaintiff, Wu Xun, brings this action
12   for loss of care, comfort, society and affection arising out of the injuries suffered by her
13   husband, Wu Xun. This products liability action includes federal claims for general
14   negligence, gross negligence, reckless conduct and breach of warranty, which arise out of
15   the Defendant’s faulty design, selection, inspection, testing, manufacture, assembly,
16   equipping, marketing, distribution, and sale of an uncrashworthy, defective, and
17   unreasonably dangerous vehicle.
18         2.      The vehicle at issue in this action is a 2017 Mercedes Benz GLE-Class
19   vehicle, bearing Vehicle Identification Number 4JGDA5HB0HA982566, (herein the
20   “Vehicle”).
21         3.      Because of its faulty design, during normal and expected conditions the
22   Vehicle’s Electronic Stability Control system (herein “ESP”) and Anti Lock Braking
23   system (herein “ABS”) along with other integrated electronic systems and software
24   resident in the Vehicle, can, and did, fail to properly operate as intended, creating a
25   condition whereby the wheels are individually braked by the ABS system, independent of
26   driver brake pedal input, and as also controlled by the ESP and other systems, resulting in
27   locked wheel skidding with no directional control, regardless of steering input.
28
                                                   1
                                     COMPLAINT FOR DAMAGES
     Case 8:19-cv-02405-JLS-KES Document 1 Filed 12/12/19 Page 3 of 24 Page ID #:3




 1         4.     On information and belief, prior to the manufacture and sale of the Vehicle,
 2   Mercedes Benz knew of the ABS and ESP system defects through sources such as customer
 3   complaints, pre-release evaluation and testing; arbitration actions; repair data; replacement
 4   part sales data; early consumer complaints made directly to Mercedes Benz, collected by
 5   the National Highway Transportation Safety Administration’s Office of Defect
 6   Investigation (“NHTSA ODI”), and/or posted on public online vehicle owner forums;
 7   testing done in response to those complaints; aggregate data from Mercedes Benz dealers;
 8   and other internal sources. Yet despite this knowledge, Mercedes Benz failed to disclose
 9   and actively concealed such defects from members of the public considering purchase of
10   Mercedes Benz vehicles, such as Plaintiff, and continued to market and advertise the
11   Vehicle as “sophisticated,” “comfortable,” and “state-of-the-art”, which it was not.
12         5.     As a result of Mercedes Benz’ alleged misconduct, Plaintiffs were harmed and
13   suffered actual damages, more particularly set forth herein.
14                                           PARTIES
15         6.     Plaintiff, Wu Xun, is a citizen of China, lawfully admitted for permanent
16   residence in the United States and resides in the City of Irvine, County of Orange,
17   California. Plaintiff, Ma Qiandi is a citizen of China, lawfully admitted for permanent
18   residence in the United States and resides in the City of Irvine, County of Orange,
19   California. Plaintiffs are husband and wife, lawfully married to one another.
20         7.     Defendant Mercedes-Benz USA (herein “MBUSA”) is, on information and
21   belief, a Delaware corporation with its principal place of business in Atlanta, Georgia.
22   MBUSA is a wholly owned subsidiary of Daimler AG (“Daimler”). At all times relevant
23   herein, MBUSA has been and has acted as an agent of Daimler and subject to Daimler’s
24   control.
25         8.     At all times relevant herein, MBUSA (itself and through its related entities)
26   engaged in the business of marketing, warranting, distributing, selling, leasing, and
27
28
                                                  2
                                     COMPLAINT FOR DAMAGES
     Case 8:19-cv-02405-JLS-KES Document 1 Filed 12/12/19 Page 4 of 24 Page ID #:4




 1   servicing automobiles designed and manufactured by Daimler AG, including plaintiff’s
 2   Vehicle, in California and throughout the United States.
 3         9.     Defendant Daimler AG (herein “Daimler”) is a foreign for-profit German
 4   corporation with its principal place of business in Stuttgart, Germany. At all times relevant
 5   herein, Daimler (itself and through its related entities) engaged in the business of designing
 6   and manufacturing vehicles, including the subject Vehicle purchased by plaintiff.
 7         10.    According to MBUSA, Daimler is solely responsible for designing its
 8   vehicles, including the subject 2017 GLE Vehicle purchased by plaintiff, therefore Daimler
 9   is an essential party to this action concerning design defects in the Vehicle. Upon
10   information and belief, Daimler has, and at all relevant times had, the contractual right to
11   exercise, and in practice has exercised, control over MBUSA’s work, including but not
12   limited to the manner of marketing, the scope of written warranties and representations
13   made and facts withheld from consumers and the public about defects in the systems of its
14   vehicles. Daimler has held MBUSA out as its agent for all purposes in the United States,
15   but especially for sales and marketing of its vehicles and for ongoing management of
16   relationships with purchasers of its vehicles. Daimler established MBUSA as its wholly-
17   owned subsidiary company and named MBUSA with its official “Mercedes-Benz” title. It
18   provides MBUSA with marketing and technical materials avoiding any distinction between
19   MBUSA and Daimler, and instead representing MBUSA as nothing less than Daimler’s
20   presence in the United States for purposes of selling “Mercedes-Benz” branded vehicles
21   and providing related services.
22         11.    Defendant, Fletcher Jones Motor Cars, Inc. (herein “Fletcher Jones”) is a
23   California corporation with its principal place of business in the City of Newport Beach,
24   Orange County, California. At all times relevant herein, Defendant, Fletcher Jones (itself
25   and through its related entities) engaged in the business of advertising, marketing, selling,
26   leasing and servicing Mercedes Benz vehicles to the public, including selling the subject
27   Vehicle to Plaintiffs.
28
                                                   3
                                       COMPLAINT FOR DAMAGES
     Case 8:19-cv-02405-JLS-KES Document 1 Filed 12/12/19 Page 5 of 24 Page ID #:5




 1                                         JURISDICTION
 2         12.    This Court has federal question jurisdiction over this action under 28 U.S.C.
 3   § 1331 because this case includes claims arising under federal law.
 4         13.    This Court has diversity jurisdiction over this action pursuant to 28 U.S.C.
 5   §1332(a)(1) because the amount in controversy exceeds $75,000, and plaintiff and other
 6   defendants are citizens of different states.
 7         14.    This Court has personal jurisdiction over MBUSA because MBUSA is
 8   authorized to do business in this District, conducts substantial business in this District, and
 9   some of the actions giving rise to this Complaint took place in this District. Each of these
10   facts independently, but also all of these facts together, are sufficient to render the exercise
11   of jurisdiction by this Court over MBUSA permissible under traditional notions of fair play
12   and substantial justice.
13         15.    This Court has personal jurisdiction over Daimler because Daimler has
14   continuous and systematic general business contacts in this District. By using MBUSA as
15   its channel for marketing, distributing, warranting, selling, and leasing Daimler-designed
16   vehicles in this District and throughout the United States, Daimler itself has deliberately
17   taken affirmative steps to make Daimler-designed vehicles available to consumers in this
18   District and the rest of California, including plaintiff, created continuing obligations
19   between Daimler and residents of this District; and purposefully availed itself of the
20   benefits and protections of conducting business in this District and California generally.
21         16.    Daimler employees and representatives regularly visit Daimler subsidiaries
22   located in this District, thereby continuously conducting business in this District and
23   California generally. For example, Mercedes’s North American research headquarters is in
24   California, and, in total, California is home to three of five of Mercedes’s North American
25   research facilities. Further, Daimler’s wholly owned subsidiary and agent, MBUSA, has
26   substantial and consistent contacts in this District, as described above, and as Daimler’s
27   agent, MBUSA’s contacts in this District can be attributed to Daimler. Finally, Plaintiffs’
28
                                                    4
                                      COMPLAINT FOR DAMAGES
     Case 8:19-cv-02405-JLS-KES Document 1 Filed 12/12/19 Page 6 of 24 Page ID #:6




 1   claims here arise out of Daimler’s contacts with this District, particularly in that plaintiff
 2   could not even have purchased the Vehicle if not for Daimler’s intentional acts of designing
 3   the vehicle (including their defective ESP, ABS and other systems) and exporting them for
 4   sale to customers in this District and the rest of California, including Plaintiff.      These
 5   constitute sufficient bases to render the exercise of jurisdiction over Daimler by this Court
 6   permissible under traditional notions of fair play and substantial justice.
 7          17.       This Court has personal jurisdiction over defendant, Fletcher Jones, because
 8   it has, at all times herein relevant, been engaged in marketing, warranting, distributing,
 9   selling, leasing, and servicing Mercedes vehicles designed and manufactured by Daimler,
10   including sale of the subject Vehicle to plaintiff’s vehicle in this District, and maintains its
11   principal place of business in this District.
12                                                VENUE
13          18.       Venue is proper in this District under 28 U.S.C. § 1391 because Defendants
14   Daimler and MBUSA are deemed to reside in any judicial district in which it is subject to
15   personal jurisdiction. Additionally, Daimler and MBUSA transact business within this
16   District, and some of the events establishing the claims at issue here arose in this District.
17          19.       Venue is proper in this District because defendant, Fletcher Jones, has, at all
18   times herein relevant, been engaged in marketing, warranting, distributing, selling, leasing,
19   and servicing automobiles designed and manufactured by Daimler, including sale of the
20   subject Vehicle to plaintiffs in this District, and maintains its principal place of business in
21   this District.
22          20.       Venue is proper in this District because plaintiffs reside in this District and
23   purchased the subject Vehicle from defendant, Fletcher Jones, in this District.
24                                     FACTUAL ALLEGATIONS
25          21.       Plaintiff, Wu Xun, purchased the Vehicle as a new car from defendant,
26   Fletcher Jones. Plaintiff’s Vehicle was designed, manufactured, distributed, advertised,
27   marketed and warranted by defendants, MBUSA and Daimler, and bears the Vehicle
28
                                                      5
                                        COMPLAINT FOR DAMAGES
     Case 8:19-cv-02405-JLS-KES Document 1 Filed 12/12/19 Page 7 of 24 Page ID #:7




 1   Identification No. 4JGDA5HB0HA982566. Plaintiff purchased the Vehicle for his
 2   personal, family, and household use.         Plaintiff’s Vehicle remained under warranty
 3   throughout the relevant period described herein. Plaintiff regularly saw advertisements for
 4   Mercedes Benz vehicles on television, in magazines, on billboards, in brochures at the
 5   dealership, and on the Internet during the years before he purchased his Mercedes Benz
 6   GLE in 2017. Although he does not recall the specifics of the many Mercedes Benz
 7   advertisements he saw before he purchased the Vehicle, he does recall that state-of-the-art
 8   engineering was a frequent theme across the advertisements he saw. Those advertisements
 9   about state-of-the-art engineering influenced his decision to purchase the Vehicle. Had
10   those advertisements or any other Mercedes Benz materials disclosed to Plaintiff that the
11   Vehicle had defective ABS, ESP and other vehicle control systems and software, he would
12   not have purchased the Vehicle.
13         22.    Plaintiffs are informed and believe that, because of the defective ABS, ESP
14   and other vehicle control systems and software resident in the Vehicle, it was predisposed
15   to unintended, non-uniform braking and skidding, directed by the ABS and/or ESP
16   systems, acting alone, or in concert with other systems and software resident in the Vehicle,
17   resulting in total loss of directional and braking control by the driver and an inability of the
18   driver to control the Vehicle. Unresponsiveness of brake pedal and steering wheel inputs
19   attempted by the driver result from overriding control exercised by these ESP, ABS and
20   other systems and software in the exercise or normally expected turning movements
21   initiated by the driver.
22         23.    Defendants, and each of them, advertise, tout and promote their ESP and ABS
23   systems as state-of-the-art safety systems. In their literature, Defendants describe the ESP
24   system as follows:
25                        “ESP® monitors driving stability and traction, i.e.
26                        power transmission between the tires and the
27                        road surface. If ESP® detects that the vehicle is
28
                                                    6
                                      COMPLAINT FOR DAMAGES
     Case 8:19-cv-02405-JLS-KES Document 1 Filed 12/12/19 Page 8 of 24 Page ID #:8




 1                      deviating from the direction desired by the driver,
 2                      one or more wheels are braked to stabilize the
 3                      vehicle. The engine output is also modified to keep
 4                      the vehicle on the desired course within physical
 5                      limits. ESP® assists the driver when pulling away
 6                      on wet or slippery roads. ESP® can also stabilize
 7                      the vehicle during braking.”
 8         Defendants further advertise and promote the ABS systems in their Mercedes Benz
 9         vehicles as follows:
10                      “ABS regulates brake pressure in such a way that
11                      the wheels do not lock when you brake. This allows
12                      you to continue steering the vehicle when braking.
13                      ABS works from a speed of about 5 mph (8 km/h),
14                      regardless of road-surface conditions. ABS works on
15                      slippery surfaces, even when you only brake gently.”
16      Even though Mercedes Benz advertises, promotes and represents its ABS system as
17   operating even when gentle brake inputs are made, it states in other materials that when
18   braking is initiated, involuntarily by the ESP and or ABS systems themselves, the braking
19   systems may be totally destroyed:
20
21                      “Application of the brakes by ESP® may otherwise
22                      destroy the brake system”
23         24.   The International Standards Organization (“ISO”) has promulgated certain
24   safety standards, particularly Section 26262, titled "Road vehicles – Functional safety"
25   which is an international standard for functional safety of electrical and/or electronic
26   systems in production automobiles defined by the International Organization for
27   Standardization (ISO) in 2011. Section 26262 is intended to be applied to electrical and/or
28
                                                 7
                                    COMPLAINT FOR DAMAGES
     Case 8:19-cv-02405-JLS-KES Document 1 Filed 12/12/19 Page 9 of 24 Page ID #:9




 1   electronic systems installed in "series production passenger cars" with a maximum gross
 2   weight of 3500 kg. It aims to address possible hazards caused by the malfunctioning
 3   behavior of electronic and electrical systems. On information and belief, the ESP, ABS,
 4   and other systems and software resident in the subject Vehicle, taken together as an
 5   integrated system, fail to meet the functional safety standards of ISO 26262.
 6         25.    Defendants knew or should have known that the defectively designed ESP,
 7   ABS, and other systems and software resident in the subject Mercedes Benz Vehicle could
 8   result in, or at least exacerbate, normally-expected driver reactions, and braking and
 9   steering inputs being involuntarily modified or overridden, or even totally ignored,
10   resulting in a complete loss of control of the vehicle, likely to result in a crash. These
11   systems and software present a serious risk to the health and safety of the vehicle occupants.
12         26.    On information and belief, Defendants, and each of them, learned of the
13   defects in the Mercedes Benz ESP, ABS, and other systems and software well before
14   Plaintiff purchased the subject Vehicle through sources such as pre-release evaluation and
15   testing; arbitration actions; repair data; replacement part sales data; early consumer
16   complaints made directly to Mercedes Benz, collected by NHTSA ODI, and/or posted on
17   public online vehicle owner forums; testing done in response to those complaints;
18   aggregate data from Mercedes Benz dealers; as well as through other internal sources
19   unavailable to Plaintiffs prior to discovery.
20         27.    On information and belief, during the pre-release process of designing,
21   manufacturing, engineering, and testing the GLE Class vehicles,             Mercedes Benz
22   necessarily would have gained comprehensive and exclusive knowledge about the GLE
23   Class vehicles propensity and susceptibility to total control loss by reason of aggressive,
24   over-reactive activation of the vehicle’s ESP, ABS, and other systems and software when
25   normally-expected turning movements are applied to the vehicle by the driver in ordinary
26   operation. An adequate pre-release analysis of the design, engineering, and manufacture
27   of these systems and software would have revealed to Mercedes Benz that the systems and
28
                                                     8
                                     COMPLAINT FOR DAMAGES
     Case 8:19-cv-02405-JLS-KES Document 1 Filed 12/12/19 Page 10 of 24 Page ID #:10




 1    software were defective and dangerous and likely to result in otherwise avoidable loss of
 2    control crashes.
 3           28.    Complete data on such designing, manufacturing, engineering, and testing of
 4    the ESP, ABS and other systems and software is exclusively within the control of
 5    Defendants and unavailable to Plaintiffs without discovery. Such materials may include
 6    field reports, customer complaints and warranty data, as automakers such as Mercedes
 7    Benz should (and do) monitor NHTSA databases for consumer complaints regarding their
 8    vehicles as part of the automakers’ ongoing obligation to identify potential defects in their
 9    vehicles, including design related defects. On information and belief, Mercedes Benz had
10    contemporaneous and on-going access to the NHTSA consumer complaint data and that
11    information cannot be obtained by Plaintiffs without discovery.
12           29.    Upon information and belief, Mercedes Benz knowingly designed,
13    manufactured, and sold the GLE Class Vehicles with the ESP, ABS and other system and
14    software defects with knowledge of the sub-standard and potentially dangerous
15    performance of those systems and software in those GLE Class vehicles, including the one
16    sold to Plaintiff.
17           30.    Mercedes Benz directly markets the GLE Class vehicles to consumers via
18    extensive nationwide, multimedia advertising campaigns on television, the Internet,
19    billboards, print publications, mailings, and through other mass media, describing its
20    vehicles therein as “state-of-the-art,” “luxury,” “fine craftsmanship,” and “the most
21    advanced vehicles on the road.” Mercedes Benz slogan for its vehicles is “the best or
22    nothing.” Mercedes Benz marketing materials advertised its vehicles as “engineering
23    excellence” and “an automotive masterpiece.”
24           31.    In practice, however, the Mercedes Benz GLE Class Vehicles are not as safe
25    as Mercedes Benz marketing suggests. Mercedes concealed the fact that the so-called
26    “Luxury” Class Vehicles, which supposedly are “the most advanced vehicles on the road,”
27    are instead not even safe under ordinary conditions because the ESP, ABS and other
28
                                                   9
                                      COMPLAINT FOR DAMAGES
     Case 8:19-cv-02405-JLS-KES Document 1 Filed 12/12/19 Page 11 of 24 Page ID #:11




 1    systems and software are likely to result in otherwise avoidable loss of control crashes.
 2    Plaintiffs were exposed to Defendant’s long term, national, multimedia marketing
 3    campaign touting the supposed sophistication and engineering excellence of the GLE Class
 4    vehicles and made their decision to purchase or lease their Class Vehicles based on
 5    Mercedes’s misleading marketing that concealed the true, defective nature of the GLE
 6    Class vehicles. To the extent that Plaintiffs’ claims arise from Defendant’s fraudulent
 7    concealment, there is no one document or communication, and no one interaction, upon
 8    which Plaintiffs base their claims. Plaintiffs allege that at all relevant times, including
 9    specifically at the time they purchased the subject Vehicle, Defendants knew, or were
10    reckless in not knowing, of the ESP, ABS and other system and software defects.
11    Defendants were under a duty to disclose the defects based upon their exclusive knowledge
12    of it, and their concealment of it, and Defendants never disclosed the defects to Plaintiffs
13    at any time or place or in any manner.
14          32.    Plaintiffs make the following specific fraud allegations with as much
15    specificity as possible absent access to information necessarily available only to the
16    Mercedes Benz defendants. On information and belief, Mercedes Benz actively concealed
17    the ESP, ABS and other system and software defects from the public and Plaintiffs while
18    simultaneously touting the safety, comfort, sophistication, and world-class quality of the
19    GLE Class vehicles. Plaintiffs are unaware of, and therefore unable to identify, the true
20    names and identities of those specific individuals at Mercedes Benz responsible for such
21    decisions. Mercedes Benz knew, or was reckless or negligent in not knowing, that the GLE
22    Class vehicles contained the ESP and ABS system and software defects and concealed their
23    knowledge of the defects and made representations about the state-of-the-art safety,
24    comfort, sophistication, world-class quality, and other attributes of the GLE Class vehicles.
25    Mercedes Benz has never taken any action to inform consumers about the true nature of
26    the ESP, ABS and other system and software defects in the GLE Class vehicles. Plaintiffs
27    are aware of no document, communication, or other thing, in which Mercedes Benz
28
                                                   10
                                      COMPLAINT FOR DAMAGES
     Case 8:19-cv-02405-JLS-KES Document 1 Filed 12/12/19 Page 12 of 24 Page ID #:12




 1    disclosed the truth about the said defects in the GLE Class vehicles to anyone outside of
 2    Mercedes Benz. Such information is not adequately disclosed in any sales documents,
 3    displays, advertisements, warranties, owner’s manuals, or on Mercedes Benz’ website.
 4    Mercedes Benz actively concealed material information about the Defect in the Class
 5    Vehicles for the purpose of inducing persons such as Plaintiffs to purchase and/or lease
 6    GLE Class vehicles, rather than purchasing or leasing competitors’ vehicles and made
 7    representations about the world-class quality, sophistication and state-of-the-art safety of
 8    the GLE Class Vehicles. Had Mercedes Benz disclosed the truth, for example in its
 9    advertisements or other materials or communications, Plaintiffs would have been aware of
10    it, and would not have bought the GLE Class vehicles through Defendant, Fletcher Jones.
11                                          THE INCIDENT
12          33.    On December 15, 2017, Wu Xun was properly operating his 2017 Mercedes
13    Benz GLE Class Vehicle along and upon Evan Hewes Highway in the El Centro area of
14    Imperial County, California. At approximately 2:30 p.m, while driving the Vehicle in clear
15    weather upon the dry asphalt roadway, a rabbit suddenly came onto the roadway in front
16    of him. Plaintiff, Wu Xun, braked and turned the Vehicle’s steering wheel to the left to
17    avoid hitting the animal. When he successfully passed by the animal, he attempted to turn
18    the steering wheel back to the right to resume the roadway, whereupon the Vehicle failed
19    to respond, and instead continued to the left with accompanying braking and locked wheel
20    skidding occurring, without any driver input to the brake pedal. As a result, the Vehicle
21    went off the road, striking a tree, thereby causing injuries and damages to Plaintiff. Plaintiff
22    was taken from the accident scene by ambulance and was unable to provide much
23    information to investigating California Highway Patrol officers due to his inability to speak
24    English well. He is a native Mandarin speaker.
25          34.    Plaintiff had been driving within the posted speed limit when he became
26    involved in this foreseeable turn-to-avoid maneuver that forms the basis of this Complaint.
27    Upon information and belief, at the time of this Incident, the Vehicle and its component
28
                                                    11
                                       COMPLAINT FOR DAMAGES
     Case 8:19-cv-02405-JLS-KES Document 1 Filed 12/12/19 Page 13 of 24 Page ID #:13




 1    sub-assemblies at issue in this action were in the same essential condition as they were at
 2    the time that they left the Defendant’s control.
 3          35.    As stated, Plaintiff, Wu Xun, required hospitalization for treatment of his
 4    injuries and continues to undergo follow-up medical care and therapy for his injuries.
 5    Accordingly, as a result of the defective and unreasonably dangerous condition of the
 6    Vehicle at the time of the subject incident, on December 15, 2017, Plaintiff, Wu Xun, has
 7    suffered severe and permanent injuries, for which he now brings suit.
 8                            AGGRAVATING CIRCUMSTANCES
 9          36.    Electronic stability programs and anti lock braking systems are critical
10    component in the safety features of virtually every motor vehicle sold in the United States
11    and throughout the world. Currently, over 30,000 people are killed in motor vehicle
12    accidents each year in the United States. Remarkably, that number is nearly half of what it
13    was in 1966, when over 50,000 Americans died in car crashes. The drastic reduction is, in
14    large part, due to tremendous advances in vehicle occupant safety, including the
15    widespread inclusion of ESP and ABS systems and accompanying software in vehicles.
16    Accelerometers and other sensors in the vehicle trigger the vehicle’s ESP and ABS systems
17    when abnormal vehicle movements or control inputs are sensed. Because the ESP and
18    ABS systems must deploy timely and with appropriate and reasonable forces to be
19    effective, but not subject the occupants to additional unnecessary harm.     When people
20    operate a motor vehicle or ride in one as a passenger, they trust and rely on the
21    manufacturers of those motor vehicles to make those vehicles safe.
22          37.    The subject Vehicle contained components, systems and software (including
23    without limitation ESP and ABS) manufactured or sourced by Defendant, Daimler, that,
24    instead of protecting vehicle occupants from bodily injury during accidents, cause loss of
25    control, and in many incidents resulting in vehicle crashes.
26          38.    On information and belief, Defendant, Daimler, knew of the defects in the
27    ESP, ABS and other systems and software for many years but did nothing to remedy the
28
                                                   12
                                      COMPLAINT FOR DAMAGES
     Case 8:19-cv-02405-JLS-KES Document 1 Filed 12/12/19 Page 14 of 24 Page ID #:14




 1    said defectively designed systems and software to prevent ongoing injury. Defendant,
 2    Daimler, did not issue a recall, adequately investigate it themselves, or seek the
 3    involvement of federal safety regulators. Instead, it was concealed, and Defendants,
 4    Daimler and MBUSA kept putting the defective systems and software in its vehicles,
 5    including the subject GLE Class Vehicle, while marketing them as highly safe and of high
 6    quality.
 7          39.    Further, prior to designing, selecting, inspecting, testing, manufacturing,
 8    assembling, equipping, marketing, distributing, and/or selling the Vehicle, Defendants,
 9    Daimler and MBUSA, knew that alternative system and software designs for the ESP and
10    ABS systems could be developed and produced that would be safer, more practical and
11    would be both technologically and economically feasible for inclusion in Mercedes Benz
12    vehicles, including their GLE Class vehicles such as the subject Vehicle. Such an
13    alternative design would have eliminated the defective and unsafe characteristics of the
14    Vehicle without impairing its usefulness or making it too expensive, yet they failed to make
15    such necessary changes to make their Mercedes Benz vehicles safe, letting profits take a
16    back seat to safety for this automobile manufacturer in making its product development
17    and sourcing decisions. Defendant, Daimler, apparently put profits ahead of safety, cutting
18    corners to avoid redesigning its ESP, ABS and other vehicle control and stability control
19    systems and software.
20          40.    In sum, certainly well before Plaintiff purchased the subject Vehicle,
21    Defendant, Daimler, was aware of the ESP and ABS systems and software defects, and
22    upon information and belief, knowingly designed, manufactured, and sold the GLE Class
23    Vehicles with the ESP, and ABS system and software defects, while willfully concealing
24    the true inferior quality and sub-standard performance of its vehicles, including its GLE
25    Class vehicles including the subject Vehicle purchased by Plaintiff.
26          41.    Absent discovery, Plaintiffs are unaware of, and unable through reasonable
27    investigation to obtain, the true names and identities of those individuals at Daimler
28
                                                  13
                                     COMPLAINT FOR DAMAGES
     Case 8:19-cv-02405-JLS-KES Document 1 Filed 12/12/19 Page 15 of 24 Page ID #:15




 1    responsible for continuing inclusion of the defective ESP and ABS systems and software
 2    in its GLE Class vehicles including the Vehicle purchased by Plaintiffs.
 3                                     CLAIMS FOR RELIEF
 4                                  FIRST CLAIM FOR RELIEF
 5                    (Negligence, Gross Negligence, Willful and Wanton Conduct:
 6             Design Defect as to Defendants, Daimler AG and Mercedes Benz USA)
 7          42.    Plaintiffs adopt and re-allege each prior paragraph, where relevant, as if set
 8    forth fully herein.
 9          43.    At all times relevant herein, Defendants, Daimler and MBUSA, designed,
10    selected, inspected, tested, assembled, equipped, marketed, distributed, and sold the
11    Vehicle and its components, including but not limited to, equipping it with its ESP and
12    ABS systems and software.
13          44.    At all times relevant herein, Defendants, Daimler and MBUSA, owed
14    Plaintiffs a duty of reasonable care to design, select, inspect, test, assemble, equip, market,
15    distribute, and sell the Vehicle and its components, including the ESP and ABS systems
16    and software so that it would provide a reasonable degree of occupant protection and safety
17    during foreseeable collisions occurring in the real world highway environment of its
18    expected use.
19          45.    At all times relevant herein, as designed, selected, inspected, tested,
20    assembled, equipped, marketed, distributed, and sold by Defendants Daimler and MBUSA,
21    the Vehicle is and was uncrashworthy, defective, unreasonably dangerous, and unsafe for
22    foreseeable users and occupants because its ESP and ABS systems and software is and was
23    inadequately designed and constructed, and failed to provide the degree of occupant
24    protection, and safety a reasonable consumer would expect in foreseeable accidents
25    occurring in the real world environment of its expected use.
26          46.    At all times relevant herein, Defendants, Daimler and MBUSA, each were
27    collectively and respectively negligent, grossly negligent, willful, wanton, reckless and
28
                                                    14
                                      COMPLAINT FOR DAMAGES
     Case 8:19-cv-02405-JLS-KES Document 1 Filed 12/12/19 Page 16 of 24 Page ID #:16




 1    careless in the design of the subject Vehicle and breached their duties of care owed to
 2    Plaintiff by failing to design, manufacture, test, assemble and/or install the Vehicle’s ESP
 3    and ABS systems and software so as to prevent the Vehicle from having tendencies and
 4    propensities to take control of the Vehicle away from the driver and brake and control the
 5    Vehicle independent of driver input during normally expected driving maneuvers, thereby
 6    making the Vehicle uncrashworthy. Defendants, Daimler and MBUSA, further failed to
 7    exercise reasonable care in the design of the subject Vehicle’s ESP and ABS systems and
 8    software and failed to exercise reasonable care in the testing of the subject Vehicle and its
 9    ESP and ABS systems and software, and failed to exercise reasonable care in the inspection
10    of the subject Vehicle and its ESP and ABS systems and software and failed to adopt and
11    implement adequate warnings or placards regarding the subject Vehicle and its tendencies
12    and propensities to take control of the Vehicle away from the driver and brake and control
13    the Vehicle independent of driver input during normally expected driving maneuvers, and
14    failed to incorporate appropriate quality assurance procedures in design of the subject
15    Vehicle and its ESP and ABS systems and software and on such other and further
16    particulars as the evidence may show.
17          47.    At all times relevant, as a direct and proximate result of Defendants, Daimler
18    and MBUSA’s negligence, and the breaches complained of herein, Plaintiffs have suffered
19    serious and permanent injuries including excruciating pain and suffering, mental anguish,
20    and emotional distress from the accident of December 15, 2017.
21          48.    Plaintiffs demand judgment against Defendants, and each of them, jointly and
22    severally, for all actual and compensatory damages they suffered, as well as for punitive
23    damages in an amount sufficient to keep such wrongful conduct from being repeated,
24    together with interest, if applicable, for all costs of this action, and for any other such
25    further relief as this Honorable Court and/or jury may deem just and proper.
26    ///
27    ///
28
                                                   15
                                      COMPLAINT FOR DAMAGES
     Case 8:19-cv-02405-JLS-KES Document 1 Filed 12/12/19 Page 17 of 24 Page ID #:17




 1                                SECOND CLAIM FOR RELIEF
 2                      (Negligence, Gross Negligence, Willful and Wanton Conduct:
 3                     Manufacturing Defect As to Defendants, Daimler and MBUSA)
 4          49.    Plaintiffs adopt and re-alleges each prior paragraph, where relevant, as if set
 5    forth fully herein.
 6          50.    At all times relevant herein, Defendants, Daimler and MBUSA, designed,
 7    selected, inspected, tested, assembled, equipped, marketed, distributed, and sold the
 8    Vehicle and its components, including but not limited to, equipping it with its ESP and
 9    ABS systems and software.
10          51.    At all times relevant herein, Defendants, Daimler and MBUSA, owed
11    Plaintiffs a duty of reasonable care to design, select, inspect, test, assemble, equip, market,
12    distribute, and sell the Vehicle and its components, including the ESP and ABS systems
13    and software so that it would provide a reasonable degree of occupant protection and safety
14    during foreseeable collisions occurring in the real world highway environment of its
15    expected use.
16          52.    At all times relevant herein, as designed, selected, inspected, tested,
17    assembled, equipped, marketed, distributed, and sold by Defendants Daimler and MBUSA,
18    the Vehicle is and was uncrashworthy, defective, unreasonably dangerous, and unsafe for
19    foreseeable users and occupants because its ESP and ABS systems and software is and was
20    inadequately designed and constructed, and failed to provide the degree of occupant
21    protection, and safety a reasonable consumer would expect in foreseeable accidents
22    occurring in the real world environment of its expected use.
23          53.    At all times relevant herein, Defendants, Daimler and MBUSA, each were
24    collectively and respectively negligent, grossly negligent, willful, wanton, reckless and
25    careless in the design of the subject Vehicle and breached their duties of care owed to
26    Plaintiff by failing to design, manufacture, test, assemble and/or install the Vehicle’s ESP
27    and ABS systems and software so as to prevent the Vehicle from having tendencies and
28
                                                    16
                                      COMPLAINT FOR DAMAGES
     Case 8:19-cv-02405-JLS-KES Document 1 Filed 12/12/19 Page 18 of 24 Page ID #:18




 1    propensities to take control of the Vehicle away from the driver and brake and control the
 2    Vehicle independent of driver input during normally expected driving maneuvers, thereby
 3    making the Vehicle uncrashworthy. Defendants, Daimler and MBUSA, further failed to
 4    exercise reasonable care in the design of the subject Vehicle’s ESP and ABS systems and
 5    software and failed to exercise reasonable care in the testing of the subject Vehicle and its
 6    ESP and ABS systems and software, and failed to exercise reasonable care in the inspection
 7    of the subject Vehicle and its ESP and ABS systems and software and failed to adopt and
 8    implement adequate warnings or placards regarding subject Vehicle and its tendencies and
 9    propensities to take control of the Vehicle away from the driver and brake and control the
10    Vehicle independent of driver input during normally expected driving maneuvers, and
11    failed to incorporate appropriate quality assurance procedures in design of the of the subject
12    Vehicle and its ESP and ABS systems and software and on such other and further
13    particulars as the evidence may show.
14          54.    At all times relevant, as a direct and proximate result of Defendants, Daimler
15    and MBUSA’s negligence, and the breaches complained of herein, Plaintiffs have suffered
16    serious and permanent injuries including excruciating pain and suffering, mental anguish,
17    and emotional distress from the accident of December 15, 2017.
18          55.    Plaintiffs demand judgment against Defendants, and each of them, jointly and
19    severally, for all actual and compensatory damages they suffered, as well as for punitive
20    damages in an amount sufficient to keep such wrongful conduct from being repeated,
21    together with interest, if applicable, for all costs of this action, and for any other such
22    further relief as this Honorable Court and/or jury may deem just and proper.
23    ///
24    ///
25    ///
26    ///
27    ///
28
                                                   17
                                      COMPLAINT FOR DAMAGES
     Case 8:19-cv-02405-JLS-KES Document 1 Filed 12/12/19 Page 19 of 24 Page ID #:19




 1                                  THIRD CLAIM FOR RELIEF
 2                          (Strict Liability in Tort As to All Defendants)
 3          56.    Plaintiffs adopt and re-alleges each prior paragraph, where relevant, as if set
 4    forth fully herein.
 5          57.    At all times relevant herein, Defendants, and each of them, are strictly liable
 6    for designing, testing, manufacturing, distributing, selling, and/or placing a defective and
 7    unreasonably dangerous Vehicle into the stream of commerce.
 8          58.    At all times relevant herein, the subject Vehicle and its ESP and ABS systems
 9    and software were defective and unreasonably dangerous as to its design, manufacture,
10    distribution and warnings, causing the Vehicle to be in a defective condition that made it
11    unreasonably dangerous for its intended use.
12          59.    At all times relevant herein, Defendants, and each of them. all took some part
13    in the manufacture and sale of the subject Vehicle and its ESP and ABS systems and
14    software to Plaintiffs at some point prior to the Incident on December 15, 2017.
15          60.    At all times relevant, the subject Vehicle was being used in an intended and/or
16    foreseeable manner when the Incident alleged herein occurred. Plaintiff neither misused
17    nor materially altered the subject Vehicle, and upon information and belief, the subject
18    Vehicle was in the same or substantially similar condition that it was in at the time of
19    purchase.
20          61.    At all times relevant herein, the subject Vehicle is and was unreasonably
21    dangerous and defective because it was designed, manufactured, equipped and sold with
22    dangerous ESP and ABS systems and software which, in foreseeable collisions, including
23    during the Incident on December 15, 2017, could and did result in serious injuries to the
24    Vehicle occupants.
25          62.    On information and belief, at all times relevant herein, Defendants Daimler
26    and MBUSA, were aware of feasible alternative designs which would have minimized or
27
28
                                                  18
                                     COMPLAINT FOR DAMAGES
     Case 8:19-cv-02405-JLS-KES Document 1 Filed 12/12/19 Page 20 of 24 Page ID #:20




 1    eliminated altogether the risk of injury posed by the Vehicle and its ESP and ABS systems
 2    and software.
 3           63.   At all times relevant herein, Defendants, and each of them, had a duty to warn
 4    users of the dangers associated with the Vehicle and its ESP and ABS systems and
 5    software.
 6           64.   At all times relevant herein, Defendants, and each of them, failed to warn of
 7    the inherent and latent defects that made this product dangerous and unsafe for its intended
 8    use.
 9           65.   At all times relevant herein, Defendants, and each of them, failed to design,
10    test, manufacture, inspect, and/or sell a product that was safe for its intended use.
11           66.   As a direct and proximate result of the Defendants, and each of them’s
12    negligence, failures, omissions, and breaches complained of herein, Plaintiffs have
13    incurred serious and permanent injuries including excruciating pain and suffering, mental
14    anguish, and emotional distress from the Incident on December 15, 2017.
15           67.   Plaintiffs demand judgment against Defendants, and each of them, jointly and
16    severally, for all actual and compensatory damages they suffered, as well as for punitive
17    damages in an amount sufficient to keep such wrongful conduct from being repeated,
18    together with interest, if applicable, for all costs of this action, and for any other such
19    further relief as this Honorable Court and/or jury may deem just and proper.
20                                 FORTH CLAIM FOR RELIEF
21                              (Failure to Warn As to All Defendants)
22           68.   Plaintiffs adopt and re-allege each prior paragraph, where relevant, as if set
23    forth fully herein.
24           69.   At all times relevant herein, Defendants, Daimler and MBUSA, as
25    manufacturers of subject Vehicle and ESP and ABS systems and software, owed duties to
26    warn of foreseeable dangerous conditions of the subject Vehicle which would impair its
27    safety.
28
                                                   19
                                      COMPLAINT FOR DAMAGES
     Case 8:19-cv-02405-JLS-KES Document 1 Filed 12/12/19 Page 21 of 24 Page ID #:21




 1            70.   At all times relevant herein, Defendants, and each of them, knew or should
 2    have known that the subject Vehicle had a tendency and propensity to take control of the
 3    Vehicle away from the driver and brake and control the Vehicle independent of driver input
 4    during normally expected driving maneuvers, that could injure or kill occupants.
 5            71.   At all times relevant herein, Defendants, and each of them, would have had
 6    and had no reason to believe that users, such as and including Plaintiffs, would realize this
 7    potential danger.
 8            72.   At all times relevant herein, Defendants, and each of them, affirmatively failed
 9    to exercise reasonable care to inform users, such as and including Plaintiffs, of the
10    Vehicle’s dangerous condition created by the Vehicle’s tendency and propensity to take
11    control of the Vehicle away from the driver and brake and control the Vehicle independent
12    of driver input during normally expected driving maneuvers
13            73.   As a direct and proximate result of Defendants, and each of them’s failure to
14    warn of the dangers posed by the Vehicles dangerous tendencies and propensities as
15    described herein, Plaintiffs suffered injuries including, but not limited to, excruciating pain
16    and suffering, mental anguish, and emotional distress, from the accident on December15,
17    2017.
18            74.   By reason of the foregoing, Plaintiffs are entitled to recover for all general and
19    special damages they sustained as a direct and proximate result of Defendants, and each of
20    them’s negligent and grossly negligent acts or omissions.
21            75.   Plaintiffs demand judgment against Defendants, and each of them, jointly and
22    severally, for all actual and compensatory damages they suffered, as well as for punitive
23    damages in an amount sufficient to keep such wrongful conduct from being repeated,
24    together with interest, if applicable, for all costs of this action, and for any other such
25    further relief as this Honorable Court and/or jury may deem just and proper.
26    ///
27    ///
28
                                                    20
                                       COMPLAINT FOR DAMAGES
     Case 8:19-cv-02405-JLS-KES Document 1 Filed 12/12/19 Page 22 of 24 Page ID #:22




 1                                  FIFTH CLAIM FOR RELIEF
 2                   (Breach of Express Warranty – Magnuson-Moss Warranty Act)
 3          76.    Plaintiffs adopt and re-allege each prior paragraph, where relevant, as if set
 4    forth fully herein.
 5          77.    The Class Vehicles are “consumer products” as defined in 15 U.S.C. §
 6    2301(1). Plaintiffs are “consumers” as defined in 15 U.S.C. § 2301(3). Defendants, and
 7    each of them, are a “supplier” and “warrantor” as defined in 15 U.S.C. §§ 2301(4) and (5).
 8          78.    78.      Defendants, and each of them, provided Plaintiffs with “written
 9    warranties” within the meaning of 15 U.S.C. § 2301(6).
10          79.    Defendants, and each of them, have breached their express warranties by
11    refusing to remedy, retrofit, replace or repair, free of charge, the defective Vehicle ESP
12    and ABS systems and software.
13          80.    At the time the GLE Class Vehicle was sold, Defendants, and each of them,
14    knew that they possessed the defective ESP and ABS systems and software, and offered an
15    express warranty with no intention of honoring said warranty with respect to these known
16    defects.
17          81.    Additionally, pursuant to 15 U.S.C. § 2304(d)(1), “the warrantor may not
18    assess the consumer for any costs the warrantor or his representatives incur in connection
19    with the required remedy of a warranted product . . . [I]f any incidental expenses are
20    incurred because the remedy is not made within a reasonable time or because the warrantor
21    imposed an unreasonable duty upon the consumer as a condition of securing remedy, then
22    the consumer shall be entitled to recover reasonable incidental expenses which are so
23    incurred in any action against the warrantor.”
24          82.    At no time have Defendants, or any of them, offered a permanent or adequate
25    repair, remedy, retrofit or replacement of the defective ESP and ABS systems or software
26    that would permanently prevent the Vehicle’s dangerous tendency and propensity to take
27    control of the Vehicle away from the driver and brake and control the Vehicle independent
28
                                                  21
                                      COMPLAINT FOR DAMAGES
     Case 8:19-cv-02405-JLS-KES Document 1 Filed 12/12/19 Page 23 of 24 Page ID #:23




 1    of driver input during normally expected driving maneuvers. Defendants, and each of
 2    them’s, refusal to provide a permanent repair, remedy, retrofit or replacement violates 15
 3    U.S.C. § 2304(d)(1).
 4          83.    As a direct and proximate result of Defendants, and each of them’s conduct,
 5    Plaintiffs suffered injuries including, but not limited to, excruciating pain and suffering,
 6    mental anguish, and emotional distress, from the accident on December 15, 2017.
 7          84.    By reason of the foregoing, Plaintiffs are entitled to recover for all general and
 8    special damages they sustained as a direct and proximate result of Defendants, and each of
 9    them’s, conduct.
10          85.    Plaintiffs demand judgment against Defendants, and each of them, jointly and
11    severally, for all actual and compensatory damages they suffered, together with interest, if
12    applicable, for all costs of this action, and for any other such further relief as this Honorable
13    Court and/or jury may deem just and proper.
14                                  DEMAND FOR JURY TRIAL
15          86.    Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial
16    by jury of any and all issues in this action so triable of right.
17                                      PRAYER FOR RELIEF
18          WHEREFORE, Plaintiffs prays as follows:
19          1.     For a trial by jury and judgment against Defendants, Daimler AG, MBUSA
20    and Fletcher Jones.
21          2.     For compensatory damages to be determined at trial to compensate Plaintiffs
22    for medical and other actual expenses;
23          3.     For an award of damages to be determined at trial to compensate Plaintiffs for
24    all non-monetary and compensatory harm, including, but not limited to, for their physical
25    injuries, pain and suffering, humiliation, embarrassment, stress and anxiety, loss of self
26    esteem and self-confidence, emotional pain and suffering and loss of earnings and loss of
27    earning capacity.
28
                                                     22
                                       COMPLAINT FOR DAMAGES
     Case 8:19-cv-02405-JLS-KES Document 1 Filed 12/12/19 Page 24 of 24 Page ID #:24




 1          4.    For exemplary and punitive damages against Defendants, Daimler, MBUSA
 2    and Fletcher Jones, in an amount as a jury may determine to halt such conduct;
 3          5.    For the costs of this suit, including attorney’s fees; and
 4          6.    For such other and further relief to which they may be entitled and as this
 5    Honorable Court may deem just and proper.
 6
 7
 8
 9
10
11     DATE: December 12, 2019                         VITITOE LAW GROUP
12
13
14                                                     /s/ Stephen L. Rishoff
                                                       Stephen L. Rishoff, Esq.
15
                                                       Attorneys for Plaintiffs
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  23
                                     COMPLAINT FOR DAMAGES
